Name: Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed
 Type: Directive
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1966-07-11

 Avis juridique important|31966L0402Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed /* CODIFIED VERSION CF 374Y0608(03) */ Official Journal 125 , 11/07/1966 P. 2309 - 2319 Danish special edition: Series I Chapter 1965-1966 P. 0125 English special edition: Series I Chapter 1965-1966 P. 0143 Greek special edition: Chapter 03 Volume 2 P. 0003 Spanish special edition: Chapter 03 Volume 1 P. 0185 Portuguese special edition Chapter 03 Volume 1 P. 0185 Finnish special edition: Chapter 3 Volume 1 P. 0142 Swedish special edition: Chapter 3 Volume 1 P. 0142 COUNCIL DIRECTIVE of 14 June 1966 on the marketing of cereal seed (66/402/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament ; 1 Having regard to the Opinion of the Economic and Social Committee; Whereas cereal production occupies an important place in the agriculture of the European Economic Community; Whereas satisfactory results in cereal cultivation depend to a large extent on the use of appropriate seed ; whereas to this end certain Member States have for some time restricted the marketing of cereal seed to high-quality seed ; whereas they have been able to take advantage of the systematic plant selection work carried out over several decades which has resulted in the development of sufficiently stable and uniform cereal varieties which, by reason of their characters, promise to be of great value for the purposes in view; Whereas greater productivity will be obtained in Community cereal cultivation if for the choice of the varieties permitted to be marketed the Member States apply uniform rules which are as strict as possible; Whereas it is, however, justifiable to restrict marketing to certain varieties only if the farmer can be sure of actually obtaining seed of those varieties; Whereas certain Member States have for this purpose been applying certification schemes which are intended by official control to ensure identity and varietal purity; Whereas such schemes already exist at international level ; whereas the Food and Agriculture Organisation of the United Nations has recommended minimum standards for the certification of maize seed in European and Mediterranean countries ; whereas, furthermore, the Organisation for Economic Co-operation and Development has established a scheme for the varietal certification of herbage seed moving in international trade; Whereas it is desirable to establish a uniform certification scheme for the Community based on the experience gained in the application of those schemes; Whereas the scheme should apply to marketing both in other Member States and on domestic markets; Whereas, as a general rule, cereal seed should be allowed to be marketed only if it has been officially examined and certified, in accordance with the rules for certification, as basic seed or certified seed ; whereas the choice of the technical terms "basic seed" and "certified seed" is based on already existing international terminology; Whereas cereal seed which is not placed on the market should not, in view of its minor economic importance, be subject to Community rules ; whereas Member States must retain the right to make such seed subject to special provisions; Whereas Community rules should not apply to seed shown to be intended for export to third countries; Whereas, in order to improve not only the genetic quality of Community cereal seed but also its external characters, certain conditions must be laid down as to analytical purity, germination and health status; 1 OJ No 109, 9.7.1964, p. 1760/64. Whereas, in order to ensure the identity of the seed, Community rules on packaging, sampling, sealing and marking must be established ; whereas to this end the labels should give the particulars needed both for official control and for the information of the farmer and should clearly show the Community nature of the certification; Whereas certain Member States need blends of cereal seed of various species for special uses ; whereas, in order to take these needs into account, Member States should be authorised to approve such blends subject to certain conditions; Whereas, in order to ensure that both the requirements as to the quality of the seed and the provisions for ensuring its identity are complied with during marketing, the Member States must make provision for appropriate control arrangements; Whereas seed satisfying these requirements should, without prejudice to Article 36 of the Treaty, be subject to no marketing restrictions other than those provided for in Community rules, except in those cases where Community rules provide for tolerances in respect of harmful organisms; Whereas, during a first stage, until a common catalogue of varieties has been established, the restrictions allowed should include in particular the right of Member States to restrict the marketing of certified seed to those varieties which are of value for cropping and use in their own territory; Whereas, subject to certain conditions, seed multiplied in another country from basic seed certified in a Member State should be recognised as equivalent to seed multiplied in that Member State; Whereas, on the other hand, provision should be made for authorising the marketing within the Community of cereal seed harvested in third countries only if such seed affords the same assurances as seed officially certified in the Community and complying with Community rules; Whereas, during periods in which there are difficulties in obtaining supplies of certified seed of the various categories, seed satisfying less stringent requirements should temporarily be permitted to be marketed; Whereas, in order to harmonise the technical methods of certification used in the various Member States and to enable comparisons to be made in the future between seed certified within the Community and that coming from third countries, Community test fields should be established in Member States to permit annual post-control of seed of the various categories of "certified seed"; Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to cereal seed marketed within the Community. Article 2 1. For the purposes of this Directive, the following definitions shall apply: A. Cereal : plants of the following species: >PIC FILE= "T0019165"> B. Varieties, hybrids and inbred lines of maize: (a) Open-pollinated variety : a sufficiently uniform and stable variety; (b) Inbred line : a sufficiently uniform and stable line, obtained either by artificial self-fertilisation accompanied by selection over several successive generations or by equivalent operations; (c) Simple hybrid : the first generation of a cross, defined by the breeder, between two inbred lines; (d) Double hybrid : the first generation of a cross, defined by the breeder, between two simple hybrids; (e) Three-cross hybrid : the first generation of a cross, defined by the breeder, between an inbred line and a simple hybrid; (f) Top Cross hybrid : the first generation of a cross, defined by the breeder, between an inbred line or a simple hybrid and an open-pollinated variety; (g) Intervarietal hybrid : the first generation of a cross, defined by the breeder, between plants grown from basic seed of two open-pollinated varieties. C. Basic seed (oats, barley, rice, wheat, spelt, rye) : seed (a) which has been produced under the responsibility of the breeder according to accepted practices for the maintenance of the variety; (b) which is intended for the production of seed either of the category "certified seed" or of the categories "certified seed, first generation" or "certified seed, second generation"; (c) which, subject to the provisions of Article 4 (1) (a), satisfies the conditions laid down in Annexes I and II for basic seed ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. D. Basic seed (maize): 1. Basic seed of open-pollinated varieties : seed (a) which has been produced under the responsibility of the breeder according to accepted practices for the maintenance of the variety; (b) which is intended for the production of seed of this variety of the category "certified seed" or of Top Cross hybrids or of intervarietal hybrids; (c) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. 2. Basic seed of inbred lines : seed (a) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed ; and (b) which has been found by official examination to satisfy the above-mentioned conditions. 3. Basic seed of simple hybrids : seed (a) which is intended for the production of double hybrids, three-cross hybrids or Top Cross hybrids; (b) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed ; and (c) which has been found by official examination to satisfy the above-mentioned conditions. E. Certified seed (rye, maize) : seed (a) which is of direct descent from basic seed; (b) which is intended for purposes other than the production of cereal seed; (c) which, subject to the provisions of Article 4 (1) (b) and (2), satisfies the conditions laid down in Annexes I and II for certified seed ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. F. Certified seed of the first generation (oats, barley, rice, wheat, spelt) : seed (a) which is of direct descent from basic seed of a given variety; (b) which is intended either for the production of seed of the category "certified seed, second generation" or for purposes other than the production of cereal seed; (c) which satisfies the conditions laid down in Annexes I and II for certified seed of the first generation ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. G. Certified seed of the second generation (oats, barley, rice, wheat, spelt) : seed (a) which is of direct descent from basic seed or from certified seed of the first generation of a given variety; (b) which is intended for purposes other than the production of cereal seed; (c) which satisfies the conditions laid down in Annexes I and II for certified seed of the second generation ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. H. Official measures : measures taken (a) by State authorities, or (b) by any legal person whether governed by public or by private law, acting under the responsibility of the State, or (c) in the case of ancillary activities which are also subject to State control, by any natural person duly sworn for that purpose, provided that the persons mentioned under (b) and (c) derive no private gain from such measures. 2. Member States may: (a) include several generations in the basic seed category and subdivide this category by generation; (b) provide that official examinations in respect of germination and analytical purity not be carried out on all lots during certification unless there is doubt whether the conditions laid down in Annex II in these respects have been satisfied. Article 3 1. The Member States shall provide that cereal seed may not be placed on the market unless it has been officially certified as "basic seed", "certified seed", "certified seed, first generation" or "certified seed, second generation" and unless it satisfies the conditions laid down in Annex II. 2. The Member States shall, for the purposes of certification and marketing, fix the maximum moisture content of basic seed and certified seed of all kinds. 3. The Member States shall ensure that the official examinations of seed are carried out in accordance with current international methods, in so far as such methods exist. 4. Member States may provide for derogations from the provisions of paragraphs 1 and 2: (a) for bred seed of generations prior to basic seed; (b) for tests or for scientific purposes; (c) for selection work; (d) for seed as grown, marketed for processing, provided that the identity of the seed is ensured. Article 4 1. Member States may, however, by way of derogation from the provisions of Article 3: (a) authorise the official certification and marketing of basic seed which does not satisfy the conditions laid down in Annex II in respect of germination ; to this end all necessary measures shall be taken to ensure that the supplier guarantees a specific germination which he shall state for marketing purposes on a special label bearing his name and address and the reference number of the seed lot; (b) in order to make maize seed rapidly available, notwithstanding the fact that the official examination to check compliance with the conditions laid down in Annex II in respect of germination has not been concluded, authorise the official certification and marketing as far as the first buyer by way of trade of the categories "basic seed" or "certified seed". Certification shall be granted only on presentation of a provisional analytical report on the seed and provided that the name and address of the first recipient are given ; all necessary measures shall be taken to ensure that the supplier guarantees the germination ascertained at the provisional analysis ; this germination shall be stated for marketing purposes on a special label bearing the name and address of the supplier and the reference number of the lot. These provisions shall not apply to seed imported from third countries, save as otherwise provided in Article 15 in respect of multiplication outside the Community. 2. In the case of maize seed, Member States may reduce to 85 % the minimum germination required under Annex II. Article 5 Member States may, as regards the conditions laid down in Annexes I and II, impose additional or more stringent requirements for the certification of seed produced in their own territory. Article 6 1. Each Member State shall establish a list of the varieties of cereal officially accepted for certification in its territory. 2. A variety shall be accepted for certification only if it has been established by official or officially controlled examinations, particularly growing trials, carried out for two successive years and in the case of rye and open-pollinated maize for three successive years, that: (a) in the case of oats, barley, rice, wheat and spelt, the variety is sufficiently uniform and stable ; the list shall indicate the main morphological or physiological characters by which the variety can be identified; (b) in the case of rye and open-pollinated maize varieties, the variety is sufficiently uniform and stable ; the list shall indicate the main morphological or physiological characters by which varieties of plants directly derived from seed of the category "certified seed" can be distinguished one from another; (c) in the case of hybrid varieties of maize, the inbred lines are sufficiently uniform and stable and that the variety is the result of crosses which have been defined by the breeder ; the list shall indicate the main morphological or physiological characters by which varieties of plants directly derived from the category "certified seed" can be distinguished one from another. If, for the genealogical components of hybrids or of synthetic and like varieties, certification as basic seed is requested, the main morphological or physiological characters of these components must be indicated. 3. In the case of hybrids and synthetic varieties, the authorities responsible for acceptance and certification shall be informed of the genealogical components. The Member States shall ensure that the results of the examination and the description of the genealogical components are, if the breeder so requests, treated as confidential. 4. The varieties accepted shall be officially checked at regular intervals. If any of the conditions for acceptance for certification is no longer satisfied, acceptance shall be revoked and the variety deleted from the list. If one or more secondary characters of an open-pollinated variety of rye or maize have changed, the description in the list shall be altered forthwith. 5. These lists and any alterations made to them shall be sent forthwith to the Commission, which shall communicate them to the other Member States. Article 7 1. The Member States shall require that, for the checking of varieties and inbred lines of maize and for the examination of seed for certification, samples are drawn officially in accordance with appropriate methods. 2. For the examination of seed for certification, samples shall be drawn from homogeneous lots ; the maximum weight of a lot and the minimum weight of a sample are given in Annex III. Article 8 1. The Member States shall require that basic seed and certified seed of all kinds be marketed only in sufficiently homogeneous consignments and in sealed containers bearing, as prescribed in Articles 9 and 10, a sealing device and markings. 2. Member States may, for the marketing of small quantities to the final consumer, provide for derogations from the provisions of paragraph 1 in respect of packaging, sealing and marking. Article 9 1. The Member States shall require that packages of basic seed and certified seed of all kinds be officially sealed in such a manner that when the container is opened the seal is damaged and cannot be reattached. 2. Packages shall not be resealed except officially. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1). Article 10 1. The Member States shall require that packages of basic seed and certified seed of all kinds: (a) be labelled on the outside with an official label in one of the official languages of the Community conforming to the specification in Annex IV ; it shall be attached with the official seal ; the colour of the label shall be white for basic seed, blue for certified seed and certified seed of the first generation and red for certified seed of the second generation ; for marketing in other Member States the label shall bear the date on which the official seal was attached ; if, as envisaged in Article 4 (1) (a) and (2), the basic seed or maize seed does not satisfy the conditions laid down in Annex II in respect of germination, this fact shall be stated on the label; (b) contain an official document, in the same colour as the label, giving the same information as that required under Annex IV for the label ; this document is not necessary if the information is printed indelibly on the container. 2. Member State may: (a) require that in all cases the date on which the official seal was attached be stated on the label; (b) provide in the case of small packets for derogations from the provisions of paragraph 1. Article 11 This Directive shall not affect the right of Member States to require that, in cases other than those provided for in Article 4, containers of basic seed or certified seed of all kinds, whether the seed has been produced in their own territory or imported, must, if the seed is to be marketed within their territory, bear a supplier's label. Article 12 The Member States shall require that any chemical treatment of basic seed or certified seed of all kinds be noted either on the official label or on the supplier's label and on the container or inside it. Article 13 1. Member States may authorise the marketing of cereal seed in the form of blends of seed of various species, provided that the components of the blend complied, before blending, with the marketing rules applicable to them. 2. The provisions of Articles 8, 9 and 11 shall apply, as shall also those of Article 10, except that for blended seed the label used shall be green. Article 14 1. The Member States shall ensure that basic seed and certified seed of all kinds which have been officially certified and whose containers have been officially marked and sealed as prescribed in this Directive are subject to no marketing restrictions as regards their characters, examination arrangements, marking and sealing other than those laid down in this Directive. 2. Member States may: (a) restrict the marketing of certified seed of oats, barley, rice, wheat or spelt to that of the first generation; (b) until such time, which should not be later than 1 January 1970, as a common catalogue of varieties can be introduced, restrict the marketing of cereal seed to those varieties which are entered in a national list based on value for cropping and use in their territory ; the conditions for inclusion in this list shall be the same for varieties coming from other Member States as for domestic varieties. Article 15 The Member States shall provide that cereal seed produced directly from basic seed or from certified seed of the first generation certified in one Member State and harvested in another Member State or in a third country is to be regarded as equivalent to certified seed or to certified seed of the first or second generation if that seed has been harvested in the State which produced either the basic seed or the certified seed of the first generation, if it has undergone field inspection satisfying the conditions laid down in Annex I and if official examination has shown that the conditions laid down in Annex II for certified seed or certified seed of the first or second generation are satisfied. Article 16 1. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether: (a) in the case provided for in Article 15, the field inspections in the third country satisfy the conditions laid down in Annex I; (b) cereal grain harvested in a third country and affording the same assurances as regards its characters and the arrangements for its examination, for ensuring identity, for marking and for control is equivalent in these respects to basic seed, certified seed or certified seed of the first or second generation harvested within the Community and complying with the provisions of this Directive. 2. Until such time as the Council has taken a decision under paragraph 1, the Member States shall be free to take such decisions themselves. This right shall expire on 1 July 1969. Article 17 1. In order to remove any temporary difficulties in the general supply of basic seed or certified seed of all kinds that occur in one or more Member States and cannot be overcome within the Community, the Commission, acting in accordance with the procedure laid down in Article 21, shall authorise one or more of the Member States to accept for marketing, for a period to be set by the Commission, seed of a category satisfying less stringent requirements. 2. For a category of seed of any given variety or inbred line, the official label shall be that provided for the corresponding category ; in all other cases it shall be dark yellow. The label shall always state that the seed in question is of a category satisfying less stringent requirements. Article 18 This Directive shall not apply to cereal seed shown to be intended for export to third countries. Article 19 The Member States shall make suitable arrangements for cereal seed to be officially controlled during marketing, at least by check sampling, as regards its compliance with the requirements of this Directive. Article 20 1. Community test fields shall be established within the Community for the annual post-control of basic seed and certified seed of all kinds taken during check sampling ; these fields shall be subject to inspection by the Committee referred to in Article 21. 2. These comparative tests shall, during a first stage, be used to harmonise the technical methods of certification so as to obtain results which are equivalent. As soon as this aim is achieved, annual progress reports shall be made on the comparative tests and sent in confidence to the Member States and to the Commission. The Commission, acting in accordance with the procedure laid down in Article 21, shall set the date for the first report. 3. The Commission, acting in accordance with the procedure laid down in Article 21, shall make the necessary arrangements for the comparative tests to be carried out. Cereal seed harvested in third countries may be included in the comparative tests. Article 21 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966 1. 2. Within the Committee, the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 22 Save as otherwise provided in Annex II (2) in respect of tolerances for harmful organisms, this Directive shall be without prejudice to the provisions of national laws justified on grounds of the protection of health and life of humans, animals or plants or the protection of industrial and commercial property. Article 23 The Member States shall, not later than 1 July 1968, bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of Article 14 (1) and, not later than 1 July 1969, those necessary to comply with the other provisions of this Directive and its Annexes. They shall forthwith inform the Commission thereof. Article 24 This Directive is addressed to the Member States. Done at Brussels, 14 June 1966. For the Council The President P. WERNER 1 OJ No 125, 11.7.1966, p. 2289/66. ANNEX I Conditions for crop certification 1. The crop shall have sufficient identity and varietal purity. This condition shall apply to inbred lines of maize correspondingly. 2. At least the following number of official field inspections shall be made: >PIC FILE= "T0019166"> 3. The field shall be so cultivated and the crop at such a stage of development as to permit an adequate check of identity and varietal purity, of health status and, in the case of maize, of the identity and purity of inbred lines and of emasculation for the production of seed of hybrid varieties. 4. For rye and maize, the minimum distances from neighbouring crops of other varieties or inbred lines of the same species and from crops of the same variety or inbred lines which do not comply with the conditions for purity for the production of seed of the same category shall be: >PIC FILE= "T0019167"> These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination. 5. Diseases which reduce the usefulness of the seed, in particular Ustilagineae, shall be at the lowest possible level. 6. Special conditions for maize: A. The percentage by number of plants showing typical aberrations shall not exceed: >PIC FILE= "T0019168"> B. With regard to emasculation for the production of seed of hybrid varieties, the percentage of plants of the female parent ascertained to have emitted pollen shall not exceed 1 at any one official field inspection and shall not exceed 2 in all the official field inspections carried out; C. In the production of seed of hybrid varieties, all parent plants shall flower sufficiently simultaneously. ANNEX II Conditions to be satisfied by the seed 1. The seed shall have sufficient indentity and varietal purity. This condition shall apply to inbred lines of maize correspondingly. 2. Diseases which reduce the usefulness of the seed shall be of the lowest possible level. In the case of certified seeds, two pieces or fragments of Claviceps purpurea per 500 grammes shall be tolerated. 3. A. The seed shall conform to the following standards : >PIC FILE= "T0019169"> >PIC FILE= "T0019170"> B. Satisfaction of the conditions in respect of minimum varietal purity shall be checked mainly in the field. ANNEX III >PIC FILE= "T0019171"> ANNEX IV Label A. Required information (a) For basic seed and certified seed: 1. "Seed certified in accordance with European Economic Community rules" 2. Certification authority and Member State 3. Reference number of lot 4. Species 5. Variety or inbred line of maize 6. Category 7. Country of production 8. Declared net or gross weight 9. In the case of hybrid varieties of maize : the word "hybrid" (b) For seed blends 1. "Blend ... (species)" 2. Authority responsible for sealing and Member State 3. Reference number of lot 4. Species, category, variety, country of production and proportion by weight of each of the components 5. Declared net or gross weight B. Minimum dimensions 110 mm Ã  67 mm